Per Curiam.
His Honor was in error in charging tbat tbe possession of one gallon of liquor was evidence -that tbe defendant bad it for sale, as tbe statute only gives this effect to tbe possession of liquor when tbe quantity exceeds one gallon in some degree; but this could not have affected tbe verdict, as all the-evidence showed tbat be bad one gallon and three pints at borne and one pint in bis buggy.
Tbe language of tbe statute is, “Tbe possession of more than one gallon of spirituous liquors at one time, whether in one or more places,” shall constitute prima facie evidence, etc.
Tbe questions raised by tbe motion in arrest of judgment have been decided adversely to tbe defendant in S. v. Moore, ante, 284.
No error.